Citation Nr: 0931418	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  08-14 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling, for accrued benefits purposes.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU) 
for accrued benefits purposes.


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from January 1949 to June 
1952.  The appellant is his widow.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 determination of the Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
appellant's claim for accrued benefits.


FINDINGS OF FACT

1.  The impairment from the Veteran's service-connected PTSD 
more nearly approximated occupational and social impairment 
with reduced reliability and productivity due to various 
symptoms; occupational and social impairment with 
deficiencies in most areas as a result of PTSD is not more 
nearly approximated.

2.  The Veteran's service-connected PTSD was not so severe as 
to prevent him from engaging in employment consistent with 
his education and occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2008).

2.  The criteria for entitlement to a TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2008).

3.  The criteria for entitlement to payment to the appellant 
of accrued benefits have not been met.  38 U.S.C.A. § 5121(a) 
(West 2002); 38 C.F.R. § 3.1000(c).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2008).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  VCAA notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  However, insufficiency in the timing or 
content of VCAA notice is harmless if the errors are not 
prejudicial to the claimant.  Conway v. Principi, 353 F.3d 
1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed 
under a prejudicial error rule).

In this case, in an October 2006 letter, the RO provided 
notice to the appellant regarding what information and 
evidence is needed to substantiate a claim for accrued 
benefits, as well as what information and evidence must be 
submitted by the appellant and the types of evidence that 
will be obtained by VA.

The information and evidence that have been associated with 
the claims file include the VA examination reports, VA 
treatment records, and private treatment reports.

As discussed above, the appellant was notified and aware of 
the evidence needed to substantiate her claim and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  The appellant was an active 
participant in the claims process by responding to notices 
and submitting evidence.  Thus, she has been provided with a 
meaningful opportunity to participate in the claims process 
and has done so.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to the appellant.  This is 
particularly true in that the scope of inquiry into an 
accrued-benefits claim is limited to the evidence existing 
and in VA's constructive possession at the time of the 
Veteran's death.  See Bonny v. Principi, 16 Vet. App. 504, 
507-08 (2002); 38 C.F.R. § 3.1000(a), (d)(4) (2007).  
Therefore, any error with respect to the timing or content of 
the notice is harmless and does not prohibit consideration of 
this matter on the merits.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The law governing claims for accrued benefits provides that, 
upon the death of a veteran, his lawful surviving spouse may 
be paid periodic monetary benefits to which he was entitled 
at the time of his death, and which were due and unpaid, 
based on existing rating decisions or other evidence that was 
on file when he died.  38 U.S.C.A. § 5121, as in effect on 
and after December 16, 2003; 38 C.F.R. § 3.1000 (2008).  

A claim for accrued benefits must be filed within one year of 
the veteran's death.  38 C.F.R. § 3.1000(a), (c) (2008).  
Evidence in the file at the date of death means evidence in 
VA's possession on or before the date of the Veteran's death, 
even if such evidence was not physically located in the VA 
claims folder on or before the date of death.  38 C.F.R. § 
3.1000(d)(4) (2008).

A certificate of death reflects that the Veteran died in June 
2006.  The appellant's application for accrued benefits was 
filed in July 2006.  At the time of the Veteran's death, he 
had perfected an appeal to the Board of a March 2005 rating 
decision concerning the evaluation assigned to PTSD, and had 
filed a notice of disagreement with an April 2005 rating 
decision that denied entitlement to TDIU.

I.	Entitlement to an increased rating for 
posttraumatic stress disorder (PTSD), currently 
evaluated as 50 percent disabling.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent 
the average impairment of earning capacity resulting from 
disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in 
relation to their history.  38 C.F.R. § 4.1.  Other 
applicable, general policy considerations are: interpreting 
reports of examination in light of the whole recorded 
history, reconciling the various reports into a consistent 
picture so that the current rating may accurately reflect the 
elements of disability, 38 C.F.R. § 4.2; resolving any 
reasonable doubt regarding the degree of disability in favor 
of the claimant, 38 C.F.R. § 4.3; where there is a question 
as to which of two evaluations apply, assigning the higher of 
the two where the disability picture more nearly approximates 
the criteria for the next higher rating, 38 C.F.R. § 4.7; 
and, evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Id. at 594.  
However, where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  Nevertheless, the Board acknowledges that a 
claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

Pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, a 50 
percent evaluation is warranted for PTSD with occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.

One factor for consideration is the Global Assessment of 
Functioning (GAF) score which reflects the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  See Richard v. Brown, 
9 Vet. App. 266 (1996); Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995).  GAF scores ranging between 61 and 70 reflect 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  A score of 51 
to 60 indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peer or coworkers).  A GAF 
score of 41 to 50 indicates serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job), while a 
GAF score of 31 to 40 indicates major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work).  A GAF score of 21 
to 30 indicates that behavior is considerably influenced by 
delusions or hallucinations, or serious impairment in 
communication or judgment (e.g., sometimes incoherent, acting 
grossly inappropriately, suicidal preoccupation), or an 
inability to function in almost all areas (e.g., stays in bed 
all day; no job, home, or friends).  See Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV); see also 38 C.F.R. §§ 4.125, 4.126 (2008).  While the 
Rating Schedule does indicate that the rating agency must be 
familiar with the DSM-IV, it does not assign disability 
percentages based solely on GAF scores.  See 38 C.F.R. § 
4.130.  

Accordingly, GAF scores ranging from 21 to 65 do not 
automatically equate to any particular percentage in the 
Rating Schedule.  Rather, they are but one factor to be 
considered in conjunction with all the other evidence of 
record.  

VA treatment records reveal that the Veteran had a positive 
result on a depression screen in August 2002.  

The Veteran was afforded a VA examination for a PTSD 
evaluation in November 2004, during which the claims file was 
available and reviewed.  The Veteran reporting nightmares 
about two times a week and restless sleep.  He reported 
feeling anxious and irritable.  He reported that he ha been 
married four times and that he does not get along well with 
people.  However, h reported that he watches television and 
mainly hangs out with buddies, and will drive to see people.  
He reported that he visits and is fairly close to his three 
daughters.  He was neatly groomed and dressed.  He behaved 
normally and was pleasant, cooperative and polite.  There was 
no impairment of speech or thought content.  He denied 
hallucinations and delusions.  He was not depressed but mild 
anxiety was noted.  He was oriented times four.  Insight was 
poor but judgment was good.  His GAF score was 50.   

VA outpatient treatment reports note the Veteran was seen in 
December 2004.  He complained of difficulty sleeping and said 
that he feels depressed and edgy during the daytime.  The 
examiner noted that the Veteran was casually dressed and 
groomed.  He was calm and cooperative during the interview 
and his speech was normal in rate and tone.  His eye contract 
was fair.  His total communication and thought process were 
logical and goal directed.  He denied any homicidal or 
suicidal ideation or auditory verbal hallucinations.  His 
judgment and insight were fair and he was alert and oriented.  
On a mini-mental state examination, his score was 27/30.  He 
missed 2/3 on recall and 1/5 serial sevens.  

The Veteran said he was separated, but still sees his wife 
regularly.  He had been divorced four times and had three 
grown daughters.  He reported having good supportive family 
and friends in the area.  The examiner noted that the 
Veteran's rehabilitation potential was good and she assigned 
him a GAF score of 55.  With regards to employment, the 
Veteran said he was a retired convenience store owner who had 
completed the 11th grade.  He was receiving Social Security 
and Medicare.  He denied any intent or plan to harm himself 
or others and the examiner opined that he was not a danger to 
himself or others that day.  The initial impression was of a 
73 year old nonservice-connected male presenting with 
symptoms of PTSD.

The Veteran was also evaluated in December 2004 by a VA 
physician.  The examiner noted that the Veteran had no 
previous psychiatric history.  His primary symptoms were 
related to depression.  He said he had been "feeling down" 
in the previous month or two.  His sleep was fragmented with 
numerous awakenings throughout the night and his energy was 
low.  He denied anhedonia, hopelessness, or a decrease in 
appetite.  He adamantly denied any suicidal or homicidal 
ideation.  He was separated from his wife, but still saw her 
socially on a frequent basis.  He also had numerous friends 
in the community that he was quite close with.  The Veteran 
reported seeing combat in Korea, but denied problems related 
to PTSD.  He specifically denied nightmares, flashbacks, 
intrusive thoughts, increased arousal, startle, problems with 
crowds, or irritability.  He did avoid news and movies 
related to the Korean War.  He denied having auditory or 
visual hallucinations.  The Veteran had a history of alcohol 
dependence and continued to currently drink two drinks per 
day to "settle my nerves."  However, he denied any anxiety 
or symptoms of a panic disorder.  He also denied any illicit 
drug use, psychiatric hospitalizations, or past suicide 
attempts.  

During the mental status examination, the examiner noted no 
abnormal movements.  The Veteran was well groomed and 
casually dressed.  His speech was at a normal rate, volume, 
and tone.  His mood was "sad" and his affect was full and 
appropriate.  His thought processes were linear with no 
looseness of associations or flight of ideas.  He denied 
suicidal or homicidal ideation, plan, or intent, visual or 
auditory hallucinations, and delusions.  He was alert and 
oriented times 4.  His insight was fair and his judgment was 
good.  His Folstein mini-mental status examination score was 
27/30.  His Axis I diagnoses were depression and alcohol 
dependence and he was assigned a GAF score of 65.

In December 2004, a private physician, Dr. E.H., noted that 
he had examined the Veteran.  His Axis I diagnoses were 
chronic PTSD, chronic major depression, and alcohol 
dependence, and he assigned the Veteran a GAF score of 30.  
The Veteran reported to the physician that he had been 
married for 9 1/2 years and that it was his fifth marriage.  He 
said he had not worked since 1998 when he was diagnosed with 
cirrhosis of the liver.  He had his own retail business 
selling appliances and televisions.  The physician reported 
that the Veteran began having nightmares in 1953 and 
currently has nightmares at least two to three times per 
week, waking in a panic and sweats.  He experiences 
flashbacks approximately once per week and very few panic 
attacks except when having a nightmare.  He averages eight 
hours of sleep per night, but only if he consumes alcohol.  
The physician said that the Veteran has intrusive thoughts, 
startles easily, is hypervigilant and cannot tolerate anyone 
behind him.  He does not socialize at all and has not 
socialized for the past ten years.  His recent memory is 
severely impaired, so much that he cannot remember what he 
reads and he gets lost when traveling.  He hears cars drive 
up at his residence one to two times per week and sees 
shadows moving out of the corner of his eye many times per 
day.  All of these hallucinations occur when no one or 
anything is there.  He feels depressed most of the time with 
low energy and little interest in anything.  He feels like 
crying many times per week and has crying spells about two 
times per week.  He angers easily and feels hopeless at 
times.  The physician opined that because of this service-
connected PTSD, the Veteran is unable to sustain social 
relationships and also unable to sustain work relationships.  
Therefore, the physician considered him permanently and 
totally disabled and unemployable.  

In February 2005, the Veteran was admitted to a VA treatment 
facility for altered mental status, which was noted to be 
most likely due hepatic encephalopathy.  He was examined 
psychiatrically by a physician during an inpatient consult.  
Upon the mental status examination, the Veteran was lying in 
bed, cooperative, alert, made reasonable eye contact, and 
displayed no psychomotor agitation or retardation.  His 
speech had slightly increased latency and was of normal 
volume and fluency.  His mood was "pretty good" and his 
affect was mood congruent.  His thought form was linear 
without looseness of associations or flight of ideas.  He 
denied suicidal or homicidal ideation, plan or intent, visual 
or auditory hallucinations, and delusions.  He was oriented 
to person, place, month, year, and situation.  His insight 
and judgment were fair.  He was oriented to person, place, 
month, and year, but not to day of week or date.  Naming and 
registration were intact.  Recall was 0/3 at five minutes and 
concentration was impaired.  The result of serial 3's testing 
was "20, 18, 15, 13, 11" and he incorrectly spelled world 
backwards.  The Axis I diagnoses were alcohol dependence and 
rule out substance induced mood disorder.  He was assigned a 
GAF score of greater than 50.  

The Veteran was seen for a follow-up in March 2005.  The 
examiner said that he did not take two of his medications, so 
there was no indication as to whether they work for his mood, 
PTSD, or pain.  The examiner noted that he continued to have 
a lot of support from his wife.  Although they did not live 
together she visited him a lot.  The Veteran wanted to get 
healthy by the time he was to go to Russia with his wife that 
August.  In December 2005, a VA physician noted that the 
Veteran had a prior diagnosis of alcohol dependence with 
possible substance induced mood disorder.  The physician said 
it was likely complicated by early dementia.           

In April 2005, Dr. E.H. submitted another letter.  The Axis I 
diagnoses were chronic PTSD, chronic major depression, and 
alcohol dependence in partial remission.  He again assigned a 
GAF score 30.  He said that the Veteran was having nightmares 
at least twice per week, waking in a panic and sweats, 
lasting five minutes.  He had flashbacks once per week, and 
panic attacks three to four times per week, lasting at least 
thirty minutes.  He averaged six hours of sleep per might.  
He had intrusive thoughts, startles easily, was 
hypervigilant, and could not tolerate anyone behind him.  He 
did not socialize with anyone.  His recent memory was 
severely impaired, so much so that he could not remember what 
he read and got lost when traveling.  He heard his name being 
called once per week, heard cars drive up at his residence 
once per week, and heard noises in the house once per week.  
All of the hallucinations and illusions occurred when no one 
or anything else was there.  He felt depressed fifty percent 
of the time with low energy and little interest in things.  
He angered easily and felt helpless at times and suicidal 
sometimes.  The physician said that because of his service-
connected PTSD, the Veteran was unable to sustain social 
relationships and also unable to sustain work relationships.  
Therefore, the physician considered him permanently and 
totally disabled and unemployable.   

VA treatment notes reflect that the Veteran underwent a 
psychiatric evaluation in May 2006.  The examiner noted that 
the Veteran did not endorse any PTSD symptoms.  Upon a mental 
status examination, the Axis I diagnoses were alcohol 
dependence and probable dementia with superimposed delirium.  
He was assigned a GAF score of 21 and the physician concluded 
that the Veteran did not have the capacity to make medical 
decisions.   

Upon review of the record, the Board finds that the evidence 
supports a finding that the Veteran's PTSD symptomatology 
more nearly approximates his current evaluation of 50 
percent.  38 C.F.R. § 4.7.  In this regard, the evidence 
reflects that the Veteran's symptoms due to PTSD do not meet 
or nearly approximate the level of occupational and social 
impairment associated with a higher evaluation.  

Although in April 2005 the Veteran's private physician said 
that he felt suicidal sometimes, the Veteran had specifically 
denied any suicidal ideation to VA examiners and treatment 
providers on several occasions, including adamantly denying 
such on December 3, 2004, one day after Dr. E.H. prepared his 
report.  Additionally, the private physician stated that the 
Veteran did not socialize at all and had not socialized for 
the previous ten years, thereby concluding that he was unable 
to sustain social and work relationships.  However, the VA 
treatment records and examination report shows that the 
Veteran had reported to VA examiners that although separated, 
he still sees his wife socially on a regular basis, and he 
said he had good, supportive family and friends in the area, 
with whom he was close.  The November 2004 examination noted 
the Veteran reported that he "hangs out" with his buddies.  
He also stated that he had three daughters with whom he 
visited and was close.  

With regards to employment, the Veteran told a VA examiner 
that his main psychiatric problems when working were with 
irritability and being short-tempered with customers, but he 
had retired from running convenience stores mainly due to leg 
problems.  The private physician even noted that the Veteran 
had his own retail business and had not worked since 1998 
when he was diagnosed with cirrhosis of the liver.  

Although Dr. E.H. provided GAF scores of 30, his reports 
noting that the Veteran does not socialize at all and is 
unable to sustain social relationships is inconsistent with 
the Veteran's statements to VA treatment providers and 
examiners on several different occasions.  As the opinions 
regarding the severity of the Veteran's condition provided by 
Dr. E.H. are based on an inaccurate factual premise, they are 
entitled to little, if any, probative value.  See Madden v. 
Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is 
entitled to discount the weight, credibility, and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence).

Moreover, although the Veteran has had an altered mental 
status at times, and his most recent GAF score was 21, it was 
noted that these problems are the result of other conditions 
such as hepatic encephalopathy, elevated ammonia levels, and 
probable dementia.  Indeed, at the time of the assignment of 
the GAF score of 21, the examiner noted the Veteran endorsed 
no PTSD symptoms.  

In summary, the Board finds that the preponderance of the 
evidence indicates that the currently assigned 50 percent 
evaluation adequately addresses the level of impairment 
resulting from the Veteran's service-connected PTSD.  Thus, 
an increased evaluation is not in order for PTSD and the 
claim for accrued benefits on that basis is denied.

The Board has also considered whether the Veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2008); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology and provides for additional or more severe 
symptoms than currently shown by the evidence; thus, his 
disability picture is contemplated by the rating schedule, 
and the assigned schedular evaluation is, therefore, 
adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Consequently, referral for extraschedular consideration is 
not warranted. 


II.	Entitlement to TDIU.
 
VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the Veteran 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience, by reason of his service-connected disabilities.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (2008).

Total disability will be considered to exist when there is 
present any impairment 
of mind or body which is sufficient to render it impossible 
for the average person 
to follow a substantially gainful occupation.  38 C.F.R. § 
3.340.  If the total rating 
is based on a disability or combination of disabilities for 
which the Schedule for Rating Disabilities provides an 
evaluation of less than 100 percent, it must be determined 
that the service-connected disabilities are sufficient to 
produce unemployability without regard to advancing age.  38 
C.F.R. § 3.341.  In evaluating total disability, full 
consideration must be given to unusual physical or mental 
effects in individual cases, to peculiar effects of 
occupational activities, to defects 
in physical or mental endowment preventing the usual amount 
of success in overcoming the handicap of disability and to 
the effect of combinations of disability.  38 C.F.R. § 4.15 
(2008).

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if a veteran is unable to secure or follow a 
substantially gainful occupation as a result of service- 
connected disability, provided that he has one service-
connected disability rated at 60 percent or higher; or two or 
more service-connected disabilities, with one disability 
rated at 40 percent or higher and the combined rating is 70 
percent or higher.  The existence or degree of nonservice- 
connected disabilities or previous unemployability status 
will be disregarded if the above-stated percentage 
requirements are met and the evaluator determines that a 
veteran's service-connected disabilities render him incapable 
of substantial gainful employment.  38 C.F.R. § 4.16(a).  All 
veterans who are shown to be unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disability shall be rated totally disabled.  38 
C.F.R. § 4.16(b).  In cases where the schedular criteria are 
not met, an extraschedular rating is for consideration.  38 
C.F.R. § 3.321 (2008).

The central inquiry is, "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19 (2008); Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).

For a veteran to prevail on a claim for a TDIU rating, the 
record must reflect some factor which takes the case outside 
the norm.  The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A high rating 
in itself is a recognition that the impairment makes if 
difficult to obtain and keep employment.  The question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment.  See 38 C.F.R. 4.16(a); Van Hoose, 
supra.

The Veteran was service-connected for PTSD, with a 50 percent 
rating assigned.  Thus, the Veteran does not meet the 
percentage requirements of 38 C.F.R. § 4.16(a).  

The Board has considered whether the case should be referred 
to the Director of the VA Compensation and Pension Service 
for consideration of entitlement to TDIU on an extra-
schedular basis.  However, upon review, the Board finds that 
such referral is not warranted.  

In a December 2005 application for TDIU, the Veteran 
indicated that he had been self employed at a hardware store 
from 1966 to 1998 and said that he had retired in 1997 and 
had not tried to work since that time because of his bad 
nerves.  However, during a November 2004 VA examination, the 
Veteran reported that he ran a convenience store and country 
store for years.  He stated he had retired about five years 
prior to that time, mainly because of leg problems.  He said 
that his main psychiatric problems when working were with 
irritability and being short-tempered with customers.  In 
December 2004, the Veteran has said he was a retired 
convenience store owner who had completed the 11th grade.  

Dr. E.H. stated in 2004 that the Veteran had his own retail 
business selling appliances and televisions but that he had 
not worked since 1998 when he was diagnosed with cirrhosis of 
the liver.  In 2004 and 2005 Dr. E.H. noted that because the 
Veteran was unable to sustain social relationships and work 
relationships that he was permanently and totally disabled.  
However, as noted above, Dr. E.H.'s opinions were based on an 
inaccurate factual premise, in that the Veteran reported good 
relationships with family members and having friendships with 
others.  Thus, Dr. E.H.'s opinions are entitled to little, if 
any, probative value.  

In summary, the preponderance of the probative evidence does 
not reflect the Veteran was unemployable due solely to his 
service connected PTSD.  The Veteran retired at the age of 67 
after owning and operating a store for over 30 years.  
Additionally, the evidence reflects that the Veteran suffers 
from multiple nonservice connected disabilities that he has 
cited as the reason for his retirement, including cirrhosis 
and leg problems.  Thus, referral for extraschedular 
consideration for entitlement to TDIU is not warranted.  
Accordingly, the appellant's claim for accrued benefits on 
the basis of TDIU is denied.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

An increased rating for PTSD for accrued benefits purposes is 
denied.

Entitlement to TDIU for accrued benefits purposes is denied.  



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


